UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-160366 GREEN CARBON TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1802 North Carson Street, Suite 212 Carson City, Nevada 89701 (Address of principal executive offices, zip code) (646) 520-7426 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act): Yes x No o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of February 11, 2011, there were 19,719,980 shares of common stock, $0.00001 par value per share, outstanding, 2 GREEN CARBON TECHNOLOGIES CORP. (A Development Stage Company) QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED DECEMBER 31, 2010 INDEX Index Page Part I. Financial Information Item 1. Financial Statements Condensed Balance Sheets as of December 31, 2010 (unaudited) and June 30, 2010. 5 Condensed Statements of Operations for the three months ended December 31, 2010 and 2009 (unaudited). 6 Condensed Statements of Operations for the six months ended December 31, 2010 and 2009, and the period from July 3, 2008 (Inception) to December 31, 2010 (unaudited). 7 Condensed Statements of Changes in Stockholders’ Equity for the six months ended December 31, 2010 (unaudited) and the years ended June 30, 2009 and 2010. 8 Condensed Statements of Cash Flows for the six months ended December 31, 2010 and 2009, and the period from July 3, 2008 (Inception) through December 31, 2010 (unaudited). 9 Notes to Condensed Financial Statements (unaudited). 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 15 Part II. Other Information Item 1. Legal Proceedings. 16 Item 1A.
